Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/02/2021 has been entered.

Response to Amendment
The amendment that Applicant filed on 02/02/2021 has been entered into record.  Claims 1, 3-4 and 8-11 have been amended.  Claims 5-7 have been cancelled.  Claim 12 is newly added been amended.  Claims 1-4 and 8-12 remain pending.

Response to Arguments
Regarding to claims 1-3 rejected under double patenting, Examiner withdraws said rejection due to amendment to claim 1.
Regarding to claim 1-3 rejected under 35 USC 103, Applicant argued on page 6 “Applicant’s amendments to independent claim 1 clarify that the processor of the recited measurement transmitter is configured to program the recited partially dynamically reconfigurable logic chip with a bitstream stored in the flash memory of the measurement transmitter. The bitstream is used for programming the function module for each sensor in the partially dynamically reconfigurable logic chip.  Applicant’s amendments to dependent claim 4 further define the use of expansion blocks within the measurement transmitter and further define the role of the processor in programming the partially dynamically reconfigurable logic chip with a function module corresponding to each respective expansion block.  For at least the foregoing reasons, Applicant respectfully submits that independent claim 1 is patentable over Butalla because Butalla does not disclose, teach, or suggest all the elements of amended independent claim 1. Therefore, the rejection of independent claim 1 under pre-AIA  35 U.S.C. § 103(a) as being obvious in view of Butalla is overcome and should be withdrawn. Applicant requests withdrawal of the rejection of independent claim 1 and allowance of the same. Claims 2-4 and 8-11 depend either directly or indirectly from independent claim 1 and are submitted to be patentable for at least the reasons supporting the patentability of base claim 1. Therefore, Applicant respectfully requests withdrawal of the rejection of claims 1-4 and 8-11 and allowance of the same and of new claim 12”.
Applicant's argument have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Casselman et al. (US 2008/0028187).

Claim Objections
Claims 4 and 8 are objected to because of the following informalities.  The claims should be changed as following:
Claim 4 line 15 - wherein the processor is further configured to detect a removal of [[an]]the expansion block and

Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Butalla et al. (US 2007/0139209) and further in view of Casselman et al. (US 2008/0028187)
Regarding to claim 1, Butalla teaches a measurement transmitter for processing input and output signals for a multisensor system, comprising (Abstract):
a processor; (Fig.1 Microcontroller 26a)
at least two sensors, (Fig.1 Sensor 16a/b, ¶0015)
each sensor embodied to measure at least one physical quantity and to communicate digitally bi-directionally; (¶0019 - Unit 12, as noted above, via medium 16 c 1,c2 is in bidirectional communication with respective sensors indicated at 16 a, 16 b. The sensors can be the same or different without departing from the scope and spirit of the present invention)
a partially dynamically reconfigurable logic chip including a central I/O controller (¶0008,¶0012) ;
at least two function modules, wherein each function module is disposed in the partially dynamically reconfigurable logic chip and wherein each function module corresponds to a sensor; (¶0010 – FPGA can be programmed with respect to each sensor’s requirement) and 
at least two transmission lines, (¶0016) wherein each sensor is connected to its respective function module via a transmission line for the transmission of data (Fig. 1, ¶0013), and 
wherein the function module for each sensor is configured freely programmable in the partially dynamically reconfigurable logic chip (¶0008-0012, ¶0021 – Function can be programmed with respect to each sensor’s need) 
Butalla does not explicitly teach wherein the central I/O controller is configured to enable communication between the processor and the central I/O controller at a different communication rate than between the central I/O controller and each sensor.
Butalla teaches that the communication between I/O controller and sensors can be hardwire, optical or wireless (e.g. each type communication can potential have different 0013,¶0017).  It is well known in the art at the time of the invention, that the communication rate between processor and central I/O controller is a bus speed and usually the bus speed i.e. communication rate would be faster than the communication rate between I/O controller and the sensors.
Accordingly, the central I/O controller is configured to enable communication between the processor and the central I/O controller at a different communication rate than between the central I/O controller and each sensor.
It would have been obvious to ordinary skill in the art at the time of the invention to configure the communication rate of between the processor and I/O controller different than between the communication rate of I/O controller and sensor because most of the time, the sensors would respond with much slow communication rate comparing to the processor to I/O controller.  In this way, the processor would not be slowed down by slow sensor’s responding.
Butalla fails to teach a flash memory configured to store a configuration bitstream configured to program the partially dynamically reconfigurable logic chip; wherein the processor is embodied to read the configuration bitstream from the flash memory and to program the partially dynamically reconfigurable logic chip with the configuration bitstream.
Casselman teaches
a flash memory (Fig.2 Flash memory 204) configured to store a configuration bitstream configured to program the partially dynamically reconfigurable logic chip; (Fig.6, ¶0067-0072 Flash memory stored a default configuration that can be load to program FPGA)
wherein the processor is embodied to read the configuration bitstream from the flash memory and to program the partially dynamically reconfigurable logic chip with the Fig.7 ¶0077-0085 processor reading a bitstream from memory to program FPGA).
It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of Butalla to include the teaching of Casselman.  By using the flash memory to store bitstream, one would be able to configure the FPGA to activate functionality, change functionality and adjusting interface parameter based on the user’s requirement therefore, it would make the FPGA versatile and more adaptable to user’s needs.  
Regarding to claim 2, Butalla modified by Casselman teaches the measurement transmitter as claim 1.  Butalla further teaches  wherein the central I/O controller (Fig.1 Control Power Unit 12) is configured to enable communication between any sensor and its corresponding function module at a communication rate different from any other sensor and its function module (¶0013, different protocol can be used between sensors i.e. wireless of optical, ¶0018-0020 – controller can control different functions between sensor)
Regarding to claim 3, Butalla modified by Casselman teaches the measurement transmitter as claim 1.  Butalla modified by Casselman fails to teach the configuration of the function modules occurs via a configuration bitstream that is loaded into said partially dynamically reconfigurable logic chip.
Casselman teaches
the configuration of the function modules occurs via a configuration bitstream that is loaded into said partially dynamically reconfigurable logic chip (¶0083 – partial reconfiguration, ¶0084 – full reconfiguration)
.

Allowable Subject Matter
Claims 4 and 8-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.
Regarding claim 4, the prior art does not teach or suggest the claimed invention having “wherein the processor is further configured to detect a removal of an expansion block and to remove from the partially dynamically reconfigurable logic chip the function module for the respective expansion block”, and a combination of other limitations thereof as recited in the claims.
Regarding claims 8-12, the claims have been found allowable due to their dependencies to claim 4 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DACTHANG P NGO whose telephone number is (571)272-9614.  The examiner can normally be reached on M-TH 930-630PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MICHAEL P NGHIEM/            Primary Examiner, Art Unit 2862